CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 October 6, 2011 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 16, 2011 and Documents Incorporated by Reference Form 10-Q for the Fiscal Quarter Ended June 30, 2011 Filed August 9, 2011 File No. 001-34567 Dear Ms. Krebs, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated September 22, 2011 regarding the above referenced filings (the “Comment Letter”). Please accept this correspondence as a request for an extension of an additional ten (10) business days to provide the Commission with our response to the Comment Letter due to the national holiday in China from October 1 to October 9, 2011. Accordingly, the Company will respond to the Commission’s comment letter, no later than Thursday, October 20, 2011. Thank you for your attention to this matter. Sincerely, /s/ Minhua Chen China Yida Holding, Inc. Name: Minhua Chen Title: Chief Executive Officer
